     Case: 4:20-cv-00857-JAR Doc. #: 4 Filed: 07/08/20 Page: 1 of 1 PageID #: 27


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

LOIS CODY,                                          )
                                                    )
                Petitioner,                         )
                                                    )
        v.                                          )            No. 4:20-CV-857 JAR
                                                    )
ANGELA MESMER,                                      )
                                                    )
                Respondent.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion. Petitioner has submitted an unsigned

motion to proceed in forma pauperis. Under Federal Rule of Civil Procedure 11, every written motion

must be signed “by a party personally if the party is unrepresented” and the Court may strike an

unsigned paper “unless the omission is promptly corrected after being called to the . . . party’s

attention.” As a result, the Court will order the Clerk to return the motion to petitioner so that

petitioner may sign it and return it to the Court for filing. If petitioner fails to comply with this Order,

petitioner will be required to pay the full filing fee in this action.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall return petitioner’s motion to proceed in

forma pauperis to petitioner.

        IT IS FURTHER ORDERED that petitioner shall sign the motion to proceed in forma

pauperis and return it to the Court within twenty-one (21) days of the date of this Order.

        IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, petitioner

shall be required to pay the full $5 filing fee.

        Dated this 8th day of July, 2020.


                                                    JOHN A. ROSS
                                                    UNITED STATES DISTRICT JUDGE
